OPINION
PER CURIAM.
On February 22, 2006, pro se petitioner, Kitson B. Jarvis, filed a petition for writ of habeas corpus in the District Court of the Virgin Islands. Three months later, Jarvis filed a motion for an order to show cause why relief should not be granted. On November 7, 2007, when over a year had gone by without any action in his case, Jarvis filed the present petition for writ of *448mandamus seeking to compel the District Court to rule upon his petition.
By order entered December 11, 2007, the District Court entered an order dismissing Jarvis’s habeas petition for lack of jurisdiction. Because Jarvis has now received the relief he sought in filing his mandamus petition—namely, a ruling on his habeas corpus petition—we will deny his mandamus petition as moot.